DISMISS; Opinion issued February 6, 2013




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-00553-CV

                        SHERYL BARRETT BOWIE, Appellant
                                      V.
                    PNC BANK NATIONAL ASSOCIATION, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-01003-E

                                         OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright
       By letter dated November 21, 2012, we notified appellant that the $175 filing fee in this

case was due. We also notified appellant we had received correspondence from the Dallas

County Clerk and the court reporter indicating appellant had not paid for the respective records.

We directed appellant to, within thirty days, pay the filing fee and provide written verification

that she had paid for the clerk’s and reporter’s records. We cautioned appellant that failure to do

so would result in the dismissal of this appeal without further notice. To date, appellant has not

paid the filing fee, verified payment for the clerk’s or reporter’s record, or otherwise

corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(b),(c).



                                                   /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE

120553F.P05




                                              2
                                           S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                           JUDGMENT

Sheryl Barrett Bowie, and all occupants,          On Appeal from the County Court at Law
Appellant                                         No. 2, Dallas County, Texas
                                                  Trial Court Cause No. CC-12-01003-E.
No. 05-12-00553-CV         V.                     Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Lewis participating.
PNC Bank National Association, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee PNC Bank National Association recover its costs of this
appeal from appellant Sheryl Barrett Bowie and all occupants.


Judgment entered February 6, 2013.


                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                              3